Citation Nr: 0012210	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1954 until November 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1998, 
from the Portland, Oregon, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for lung cancer based on direct basis and 
secondary to tobacco use/nicotine dependence acquired in 
service. 


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints, findings or diagnoses pertaining to tobacco use, 
nicotine dependence, exposure to asbestos, or any lung 
disease including lung cancer.

2.  The competent post-service medical evidence of record 
does not show a diagnosis of nicotine dependence. 

3.  Lung cancer was first shown decades after service.

4.  There is no competent evidence of record showing an 
etiologic relationship between lung cancer and cigarette 
smoking, nicotine dependence, exposure to asbestos during 
active service, or otherwise relating lung cancer to any 
incident of military service.





CONCLUSION OF LAW

The claim of entitlement to service connection for lung 
cancer, including as due to any service related nicotine 
dependence/tobacco use or exposure to asbestos is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in July 1993 for 
service connection for cancer of the lung noted as beginning 
in December 1990.  In November 1994, the veteran claimed 
service connection for lung cancer and removal of the left 
lung because of cancer caused by smoking.  The veteran 
contends that he did not start smoking until he was in 
military service.

The veteran's service medical records reflect no complaints 
or findings of any lung disorder and no reference to the use 
of tobacco products or exposure to asbestos.  When he was 
examined in November 1955 for separation from service his 
lungs were normal as was a chest X-ray.  

On a VA examination in August 1975 for pension purposes, no 
respiratory abnormalities were noted and a chest X-ray was 
normal.  

The report of a VA medical examination in January 1976 notes 
that the veteran smoked one-half pack of cigarettes daily and 
"has a 27 pack year history of cigarette smoking."  A chest 
X-ray was normal, as was physical examination of the 
respiratory system.

Private medical records dated in October 1981 indicate that 
the veteran smoked one to two packs of cigarettes per day.  
Another October 1981 record indicates that he smoked one pack 
per day.  At the time of a VA examination in early 1982 the 
veteran complained of a persistent cough and was noted to 
smoke one pack per day.  A review of systems indicates that 
he had no respiratory problems.  Physical examination 
revealed hyperinflation of the chest and slightly decreased 
breath sounds.  

Outpatient treatment records show that in December 1990 the 
veteran sought treatment for respiratory symptoms.  He 
provided a history of chronic obstructive pulmonary disease 
(COPD) and bronchitis.  On December 20, 1990, the veteran had 
a chest X-ray which showed a mass on the left lung.  He 
reported smoking a pack a day since age 16.  On December 26, 
1990, the veteran reported symptoms of coughing and sputum of 
fifteen months duration, which had been getting worse.  He 
had sought treatment about nine months earlier at a private 
medical facility but had not followed up.  He reported a 
history of emphysema for approximately ten years and that he 
had smoked two packs per day since age 16.  A CT scan of the 
lung revealed a mass in the left lung and the veteran was 
admitted for further testing.  

In December 1990, a bronchoscopy and endobronchial brush 
biopsy of the left upper lobe revealed adenocarcinoma, 
moderately differentiated.  The veteran was hospitalized in 
January 1991 and a left pneumonectomy was performed on 
January 15, 1991.  It was noted in the past medical history 
portion of the hospital summary that the veteran has a 
history of one to a pack per day for 40 years.  A 
"questionable history of asbestos exposure" was also noted.  
Another January 1991 medical record indicates that he had an 
80 to 100 pack year history. 

The veteran had a radiation oncology consultation in February 
1991.  The record indicates that although the veteran's 
smoking history was undetermined because he was inconsistent 
with the information he gave; however, it was noted that he 
had been a smoker for more than 40 to 45 years and still 
smoked.  On February 12, 1991, he was admitted to the 
hospital from radiation oncology electively for radiation 
therapy.  The hospital summary report notes a history of 
smoking one to one and a half packs per day for forty years.  

In December 1997, a completed TOBACCO PRODUCT USE HISTORY 
QUESTIONNAIRE was received from the veteran.  The veteran 
listed two types of tobacco products, cigarettes and cigars, 
used before he entered service, and also denied using tobacco 
products before entering service.  He indicated that he used 
cigarettes and cigars during service beginning at age 19 and 
used tobacco products all the time during service.  The same 
tobacco products were used after service all the time and he 
did not discontinue the use of tobacco products at any time.  

In a January 1998 rating decision, the RO denied service 
connection for lung cancer including on a direct basis and 
secondary to tobacco use/nicotine dependence acquired in 
service.  The veteran disagreed with the decision and 
initiated this appeal.  The veteran contends that he did not 
smoke until service and believes the service is responsible 
for his lung cancer.  In an undated letter received in March 
1998, the veteran's brother wrote that the veteran did not 
smoke before he entered service.

In June 1998, the veteran notified the RO that he had 
submitted all the medical evidence he had.  At that time, the 
veteran submitted another undated letter from his brother, 
who wrote that the veteran had started smoking in the service 
sometime in 1954 and continued to smoke after service.  

In his substantive appeal received in November 1998, the 
veteran again claimed that he started smoking in service.  He 
also claimed that in service he worked on planes that used 
asbestos. 

The veteran and D.W. presented testimony at a personal 
hearing held at the RO in May 1999 as evidenced by a copy of 
the transcript contained in the claims file.  The veteran, 
through his representative, claimed that the lung cancer was 
caused by tobacco addiction while on active duty in the Air 
Force.  The veteran testified that he did try cigarettes once 
or twice when he was a kid but that he did not begin smoking 
until in service, approximately sometime early in 1955.  He 
further testified that he smoked approximately three packs a 
day from 1955 until 1990.  D.W. testified that the veteran 
did not start smoking until after he was in the service, but 
was unable to give an exact date.  The veteran testified that 
his doctors indicated that the lung cancer was due to 
smoking, but had never provided a medical opinion that it was 
due to smoking or due to smoking in service.  Although the 
veteran felt that he was addicted to tobacco, he did not have 
a medical diagnosis of nicotine dependence or tobacco 
addiction.  The veteran testified that a VA doctor made a 
statement to the effect that it was "quite a bit of smoking 
for somebody that wasn't that wasn't (sic) addicted to it."  

The veteran also testified that he was exposed to asbestos in 
service for about a year and a half while taking apart jet 
engines that were protected by insulation.  He further 
testified that he was exposed to asbestos after service for 
about 15 years while working as a mechanic, stating that he 
did such work apparently until his lung was removed.  He was 
unable to recall if a doctor had ever told him that the lung 
cancer was due to asbestos exposure.

Legal Criteria

The veteran contends that his lung cancer is a consequence of 
tobacco use, nicotine dependence that began during his period 
of active service, or exposure to asbestos in service.  The 
initial question for the Board is determining whether the 
appellant has presented a well-grounded claim in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the claim is not well grounded, 
the Board does not have jurisdiction to adjudicate it.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  Service 
connection may be granted for disability incurred in or 
aggravated during active duty and not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.301, 3.303 (1999).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1996); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra), cert. denied, 524 U.S. 940 (1998); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)); see also 38 U.S.C.A. § 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).

For purposes of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to his claim, and the claim must be denied.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

All written testimony submitted by the claimant or in his or 
her behalf for the purpose of establishing a claim for 
service connection will be certified or under oath or 
affirmation.  38 C.F.R. § 3.200(b) (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as lung cancer, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board is bound in its decisions by the precedent opinions 
of VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 
1991).  A precedent opinion by the VA General Counsel 
clarified when entitlement to benefits may be awarded based 
upon in-service tobacco use.  This opinion determined that 
direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The 
General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedent opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established under 38 C.F.R. 
§ 3.310(a) depends upon affirmative answers to the following 
three questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  Supervening causes were said to 
include sustained remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence; or exposure to 
environmental or occupational agents after being discharged 
from the military.  VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 
(1997).  In a May 1997 memorandum, the Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  Moreover, the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" into law as 
Public Law No. 105-206.  This law prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 
1103).  However, this new section applies only to claims 
filed after June 9, 1998.  As the veteran in the present case 
filed his claim prior to June 1998, the statutory change will 
not affect the disposition of this appeal.

Analysis

The appellant claims that his lung cancer was due to smoking 
cigarettes and/or nicotine dependence related to service or, 
in the alternative, due to exposure to asbestos in service.  
Service medical records do not reflect that the veteran had 
exposure to asbestos or used tobacco products, nor do they 
show indications of nicotine dependency or any lung disease.  
Nevertheless, the veteran meets the first element of a well-
grounded claim as the evidence shows a medical diagnosis of 
lung cancer.  However, to well ground this claim, there must 
be, in addition, competent medical evidence of (1) nicotine 
dependence that began in active service and that is related 
to the cause of the veteran's lung cancer; (2) a relationship 
between the lung cancer and smoking cigarettes in service; 
(3) a relationship between the lung cancer and claimed 
exposure to asbestos in service; or (4) that lung cancer had 
its onset in service, was compensably manifested within a 
year thereafter or is otherwise related to service.  

Although in support of his claim the veteran reports that he 
began to smoke in service, and he is competent to so state, 
December 1990 medical records indicate that he provided a 
history of beginning to smoke at age 16, which would have 
been prior to entering service.  Additionally, medical 
evidence in 1991 reflects that the veteran smoked for forty 
to forty-five years, which would indicate that he smoked 
prior to service.  Regardless of when the veteran started 
smoking or how much he smoked, there is still no competent 
evidence of nicotine dependence in, or even after, active 
service.  Nicotine dependence was not diagnosed in service, 
and although the post-service medical records note a 40 or 40 
to 45-year history of smoking, they show no diagnosis of 
nicotine dependence.  If the veteran acquired nicotine 
dependence during service and if nicotine dependence is 
considered the proximate cause of disability resulting from 
the veteran's use of tobacco products, then service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97.  However, the evidence of record does not 
show that the veteran has been diagnosed with nicotine 
dependency and neither he nor any other lay witness is 
competent to make such a diagnosis. 

Even if the veteran was not nicotine dependent, the question 
remains as to whether cigarette smoking during service caused 
his lung cancer, or whether any other basis remains upon 
which service connection can be established.  The record 
reflects no competent medical evidence of lung cancer either 
during service or within the initial post-service year to 
warrant service connection under 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  Rather, lung cancer was first diagnosed many 
years after the veteran's discharge from active service.  No 
competent medical professional has opined that the veteran's 
lung cancer was causally related to cigarette smoking or 
claimed exposure to asbestos during his period of active 
service.  Even if the lung cancer were due to smoking 
cigarettes, there is no indication from the medical records 
that it was due to smoking cigarettes in service as opposed 
to smoking cigarettes before and/or after service, the latter 
having been extensively documented in the medical records and 
of long duration.  Additionally, there is no medical evidence 
of any specific asbestos related pulmonary disorder, such as 
asbestosis, and no suggestion that the development of lung 
cancer was due to any in-service asbestos exposure.  

To support the claim, we have only the veteran's opinion of a 
causal connection.  Although the veteran argues that smoking 
cigarettes in service or being exposed to asbestos was 
related to his lung cancer, he is not shown to be qualified 
to determine the etiology of a medical condition.  Thus, his 
assertions are not competent medical evidence for purposes of 
well grounding this claim.  Where the determinative issue 
involves etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is the 
threshold requirement for the claim to be well grounded.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit, 5 
Vet. App. at 93.  Such determinations require "specialized 
knowledge or training," and, therefore, cannot be made by a 
lay person.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, mere contentions of the appellant without 
supporting evidence do not constitute a well-grounded claim.  
King v. Brown, 5 Vet. App. 19 (1993).

In this case, competent medical evidence is needed to show 
that the current clinical findings are related to any in-
service tobacco use or exposure to asbestos.  A medical 
determination is required to establish a nexus between the 
lung cancer disability and service related tobacco 
use/nicotine dependence or asbestos exposure.  In the absence 
of such evidence, the veteran has not presented a plausible 
claim for service connection.  

In regard to the written statements from the veteran's 
brother submitted as evidence on this issue, they do not meet 
the evidence requirement for a service connection claim as 
they are not certified or under oath or affirmation.  38 
C.F.R. § 3.200 (1999).  In any event, as lay statements they 
can not satisfy the requirement of competent nexus evidence.   

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.







ORDER

A well-grounded claim for service connection for lung cancer 
not having been submitted, the claim is denied.




		
	JANE E. SHARP
Member, Board of Veterans' Appeals



 

